                                                                Case 2:17-cr-00037-FB-PMW     Document
                                                                                   Founders Capital        622-1
                                                                                                    Promissory NotesFiled 08/16/19 Page 1 of 2

                                                                                      Responsible Ind.             Phone     I              Email              Balance            Monthly Payment   Interest
 1   Accelerated Caoital Inv., LLC                                     A4,5,8 David Kirbv                     801-369-7191                                    $1 275 000.00 $         63 750.00       5.00%
 2   AKL, LLC                                                          A5       Clvne Lona                    801-623-203                                     $2 300 587.90 $        115 029.40       5.00%
 3   fcaokliosguices companjes LLC                                      A3,4,8 Rick Koerber                   801-722-929                                    $39 83121706 $        2 000 494.33       5.02%
 4   HIJ Investments, LLC                                               A3,8    David Bartholomew             801-360-467                                     $3 355 100.00 $        167 755.00       5.00%
                                                                        A3 ,8   Paul Bouchard                 801-687-1511                                   $12 555 237.50 $        627 761.88       5.00%
                                                                        A5      Matson Magelby                801-319-093                                     $2 060 030.68 $        126 897.89       6.16%
                      LC                                               IA3 ,4,8 Cody Moore                    801-494-717d.                                                          231 788.83       4.18%
                                                                       A5          Michael Kioo               801-921-960                                                             23 500.00       5.00%
                                                                       A3,4,8 Michael Isom                    435-668-5411                                                           762 900.00       5.00%
10 IStrategic Holdings                                                 A3 ,8       Jamie Mooring                                                                                                      5.00%
                                                              e11 ••
                                                                                                                                                               HEltfl flflf              l((ffW         ·IU
                                                                        Statu                                      Phone                                       Balance            Monthly Payment   Interest
 11 Annuit Coeptis, LLC                                                IA3,4,8                                801-836-589                                     $7,283 140.31   $      364 157.02       5.00%
                                                                       A3,4                                   801-368-6911 .                                  $1985490.16     $      119129.41        6.00%
                                                                       A3,4,8 Lindse Da on                    801-427-1128,                                   $1 929 400.00   $       96 470.00       5.00%
 4   Five Pillars Investments, LLC                                     A3,4,8 Steve Freestone                 801-722-570                                     $2 320 000.00   $      116 000.00       5.00%
 5   Freest le Holdin s, LLC                                           A3,4,8 Jason Vau hn                    801-830-954                                     $2 042 500.00   $      102125.00        5.00%
 6   Hansen Home Investments                                           A3,4   Pete Hansen                     801-830-343                                     $1 206 600.00   $       60 330.00       5.00%
 7   Mountain Peaks Investment Grou                     LLC            A3 4 8 Clavell Anderson                801-722-596                                       $298 000.00   $       14 900.00       5.00%
 8   Race, LLC                                                         A3,4   Rand Bradle                     801 -722-561                                    $2 194 745.00   $      109 737.25       5.00%
                                                                       A3,48 Rick Koerber                     801-722-929                                                            450,684.40       4.88%
                                                                                                              801-787-755


                           3;T!1ill . . . . . . .., •   .               StatU! '      Responsible Ind.             Phone                                       Balance            Monthly Payment   Interest
 1 IVonco, LLC                                                         IA3,8  Bill Hoopes                     801-368-955                                     $1 967 533.47   $       96 030.24       5.00%
                                                                        A3,8  David Ridae                     801-885-0871                                    $1 461 973.12   $       70 402.23       5.00%
                                                                        A3,8  Wavne Andreason                 XXX-XX-XXXX-~                                   $1 567 268.00   $       78 095.54       5.00%
                                                                       A4,5   Codv Moore                      801-494-717                                     $1 482 500.00   $       74 125.00       5.00%
 5   Temuco                                                            A3,8   Jerem Evre                      801-372-235                                     $1 062 145.00   $       51 146.54       5.00%
 6   Nexus Capital LLC                                                 A3,8   Steve Anderson                  801-376-886                                       $530 697.00   $       26 534.85       5.00%
 7   Hartman Rector Jr.                                                A5     Hartman Rector J r.             801-554-4327                                      $685 000.00   $       34 250.00       5.00%
 9   Tin Cuo                                                           A3,8   Dale Denslev                    801-367-663                                       $160 000.00   $        8 000.00       5.00%
10   JTH Publishing LLC                                                A3,4,8 Todd Huff                       307-262-062                                       $265 000.00   $       10,600.00       4.00%
                                                                                                                                                                 $50,000.00   $
                                                                                                                                                                    32.116.59 $            4


                                                                                      Rese_onsible ind.   I        Phone                    Email              Balance            Monthly Payment   Interest
                                                                                   Ray Hooper / Richard I801-380-9237            rhooper@engeouitylife com    $2 019 730.00   $      100 986.50       5.00%
                                                                       A5                                     801-492-0770                                    $1 024 875.00   $       51 243.75       5.00%
                                                                       ?                                      602-418-9743                                      $650 000.00   $       19 500.00       3.00%
 4 1Maverick Alliances                                                 A3,A8 I Bret Miller                801-404-2570                                          $444 455.00   $       17 778.20       4.00%

         notes - rick 51807.xls 5/18/07 10:59 AM                                                                                                                                  GOVERNMENT        1 of 2
                                                                                                                                                                                    EXHIBIT
              1                                                                                                                                                                       21
                                                                                                                                                                              2:17-CR-00037 (RJS)              FBI-010338
                                      Case 2:17-cr-00037-FB-PMW     Document
                                                         Founders Capital        622-1
                                                                          Promissory NotesFiled 08/16/19 Page 2 of 2

 5 Randall H de                            AS    Randall H de        801-785-6386                                  $348 850.00   $   10 465.50    3.00%
 6 Thomas Pisciotta                        ?     Thomas Pisciotta    314-808-4651                                  $265 000.00   $    7 950.00    3.00%
 7 Carrol Investments                      ?     Crai Carrol         801-787 -9558                                 $200 000.00   $    6 000.00    3.00%
 8 Dale Clarke                             ?     Dale Clark          801-782-9260                                  $234 850.00   $    7 045.50    3.00%
 9 Premier Conce ts                        ?     Ron Weeks           801-491-3043                                  $155 000.00   $    4 650.00    3.00%
10 Brad Colovich                           ?     Brad and Mar Colovi   1-560-5415                                   $91 082.14   $    2 732.46    3.00%
11 Alan Shields                            ?     Alan Shields        435-635-3079                                   $68 000.00   $    2 040.00    3.00%
                                           ?     Silias Bennet       801-407 -1175   dcbeaaett3~tlotmail !.Xllll    $25 000.00   $      750.00    3.00%
                                                                                                                    $21,564.00   $




    Status Key
    Reculatioa o (Rule 501) A1-8
    A3 - Qualified Company with $5 ,000 ,000 in Assets
    A4 - Director, Executive Officer, General Partner
    AS - Natural Person with $1 ,000,000 Net Worth
    A6 - Natural Person with $200,000 income for last 2 years
    A8 - Entity in which all Equity Owners are Accredited
    U - Unaccredited




       notes - rick 51807.xls 5/18/07 10:59 AM                                                                                                   2 of2

            2
                                                                                                                                                          FBI-010339
